Citation Nr: 1133584	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  05-17 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for human immunodeficiency virus (HIV)-related illness.

2.  Entitlement to an initial compensable evaluation for hammertoes, left foot.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for eczema.

6.  Entitlement to service connection for hordeolum, right eye.

7.  Entitlement to service connection for condyloma.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Navy from March 1984 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claims file has since been transferred to the VARO in Roanoke, Virginia.

These matters were previously before the Board in September 2007.  The Veteran appealed these issues to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, the Court vacated the September 2007 Board decision consistent with a December 2008 Joint Motion for Partial Remand that was filed by representatives for both parties, and remanded the case for additional development.

In compliance with the Joint Motion, the Board remanded the Veteran's claims in August 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

At issue here is whether the Veteran's correct address was used by VA to contact him in carrying out the remand directives.  The Board finds that there is not enough information to show that it was.

In a May 2008 written statement, the Veteran provided his most recent address, which was [redacted], Lorton, VA, [redacted].

Thereafter, an April 2009 Board letter, informing the Veteran of the December 2008 Court Order that had vacated the Board's September 2007 decision was addressed to the Veteran at [redacted], VA, [redacted].  This letter was returned to sender and never resent.

A November 2009 duty to assist letter from the RO was sent to the address provided by the Veteran in May 2008.

February 2010, March 2011, and April 2011 VA examination request reports contained only the address on [redacted] in Alexandria, VA.  It was noted that the Veteran failed to report in April 2011.

An April 2011 letter to the Veteran informed him that the RO was unable to locate certain service records and informed him of alternative ways to submit evidence of service records.  This notice was addressed to the Veteran at [redacted], Lorton, VA, [redacted].

A May 2011 Deferred Rating Decision indicated that the Veteran needed to be scheduled for an examination at the address on [redacted].

A July 2011 VA examination request report contains both the Veteran's address on [redacted] and [redacted], with the notation that the Veteran's address provided by VBA differed from VHA's database.  There was an instruction to verify the address for accuracy before mailing the examination notification letter.

In July 2011, the RO performed an address search with LexisNexis, which showed that the Veteran lived at the [redacted] address from September 2002 to December 2006, at the [redacted] address from December 2006 to October 2009, at the [redacted] address from December 2006 to March 2011, and at the address on [redacted] from August 2010 to June 2011.

In a July 2011 note, the RO indicated that the Veteran had been scheduled for VA examinations in January and May 2011.  He failed to report on both occasions.  The RO indicated that the most recent address shown on LexisNexis matched the address used for the Veteran's VA examination notification in May 2011.

In July 2011, the RO sent the Veteran a copy of his supplemental statement of the case, which was addressed to the Veteran at the address on [redacted].  The supplemental statement of the case indicated that the Veteran had been scheduled for VA examinations in April and June 2011.

In a July 2011 written statement to his senator, the Veteran indicated that his address was [redacted], Lorton, Virginia, [redacted].  He indicated that he never received the VA letter dated in April 2011 or the notification of VA examinations in April or June 2011.

From the record, the Board is unable to discern when the Veteran was scheduled for the VA examinations or the address to which the notification was sent.  Different documents indicate different dates and addresses.  The Veteran has asserted that he never received the notification of his VA examination reports.  Given the various addresses used for communication, the Board finds that the Veteran's statements that he did not receive these notifications are credible.  As such, a remand is necessary to reschedule these VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA examination, by an appropriate physician, for opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that, at any time since the time the claim was filed in April 2004, the Veteran has manifested hypertension, GERD, eczema, hordeolum, right eye, or condyloma, regardless of whether he currently manifests these disabilities, and whether they began in or were otherwise related to service.  All pertinent evidence of record should be addressed.

Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  The Veteran should be scheduled for VA examinations, by appropriate physicians, to determine the current severity of his hammertoes and human immunodeficiency virus (HIV)-related illness.

Regarding the hammertoes, the examination must be conducted following the protocol in VA's Disability Examination Worksheet for Feet Examination, revised on May 1, 2007.

As to the HIV claim, the examination must be conducted following the protocol in VA's Disability Examination Worksheet for HIV-Related Illness, revised on May 1, 2007.  In the opinion the physician should indicate which of the following (a), (b), (c), or (d) best describes the impairment caused by HIV:

(a) AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; HIV-related illness with debility and progressive weight loss, without remission, or few or brief remissions

(b) Refractory constitutional symptoms, diarrhea, and pathological weight loss, or; minimum rating following development of AIDS-related opportunistic infection or neoplasm

(c) Recurrent constitutional symptoms, intermittent diarrhea, and on approved medication(s), or; minimum rating with T4 cell count less than 200, or Hairy Cell Leukoplakia, or Oral Candidiasis; or

(d) Following development of definite medical symptoms, T4 cell of 200 or more and less than 500, and on approved medication(s), or; with evidence of depression or memory loss with employment limitations.  Prior to the examinations, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.
The RO is directed to address all correspondence to the Veteran to the address he most recently reported on the July 2011 correspondence to his senator.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations. If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

